NO. 12-10-00086-CV

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: KATHERINE K. FACKRELL,
INDIVIDUALLY; KATHERINE K.
FACKRELL, ON BEHALF OF GEAUX                               '    ORIGINAL PROCEEDING
CORPORATION; AND GEAUX
CORPORATION, RELATORS
                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         On August 17, 2010, this court issued an opinion and order in this proceeding
conditionally granting the relators’ petition for writ of mandamus and directing the
respondent to vacate the portion of its December 21, 2009, order granting death penalty
sanctions.
         We have been furnished a copy of the respondent’s order signed on August 20,
2010, issued in compliance with this court’s opinion and order of August 17, 2010. Thus,
this original proceeding is now moot. Accordingly, this original proceeding is dismissed.
Opinion delivered September 1, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)